Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 3, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
  137111(156)                                                                                          Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
                                                                                                                         Justices

  ANTHONY PELLEGRINO, Individually and as
  Personal Representative of the Estate of
  SHIRLEY ANN PELLEGRINO,
               Plaintiffs-Appellees,
                                                                    SC: 137111
  v                                                                 COA: 274743
                                                                    Wayne CC: 03-325462-NI
  AMPCO SYSTEMS PARKING,
             Defendant-Appellant.
  ______________________________________


       On order of the Chief Justice, the motion by defendant-appellant for extension to
  November 5, 2009 for filing its reply brief is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 3, 2009                    _________________________________________
                                                                               Clerk